Citation Nr: 9911690	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the right posterior thigh, currently rated 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left posterior thigh, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from June 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In August 1996 the veteran asked for "retro active pay if 
there be any."  If the veteran desires to make some claim 
for retroactive benefits, he should specify what that claim 
may be with as much specificity as possible.  However, a mere 
request for some unspecified retroactive benefits is 
insufficient to constitute a valid claim.  

In September 1996, the veteran submitted a claim seeking 
entitlement to a temporary total rating based on need for 
convalescence following VA hospitalization which commenced in 
June 1996 and during which his left leg was amputated below-
the-knee.  In this regard, the rating action appealed of 
March 1997 also denied service connection for below-the-knee 
amputation of the left leg, claimed as secondary to service-
connected disability residuals of a gunshot wound of the left 
posterior thigh.  However, the notice of disagreement (NOD) 
which initiated this appeal expressed disagreement only with 
the denials of evaluations in excess of 10 percent for each 
of the service-connected gunshot wound of the posterior 
thighs.  

The claim for a temporary total rating based on need for 
convalescence following VA hospitalization which commenced in 
June 1996 has not yet been adjudicated by the RO.  This issue 
is not inextricably intertwined with the increased rating 
claims developed for appellate consideration inasmuch as 
completely different laws and regulations will govern the 
outcome of the temporary total rating claim.  Accordingly, 
this matter is referred to the RO for appropriate 
consideration.  




FINDINGS OF FACTS

1.  The gunshot wound of the posterior aspect of the right 
thigh was a through-and-through wound with injury of Muscle 
Group 13 and is manifested by pain, particularly on extensive 
use, and numbness of the resultant scarring.  

2.  The gunshot wound of the posterior aspect of the left 
thigh was a through-and-through wound with injury of Muscle 
Group 13 and is manifested by pain, particularly on extensive 
use, and numbness of the resultant scarring. 


CONCLUSIONS OF LAW

1. A rating for residuals of a fragment wound of the right 
posterior thigh in excess of 10 percent is not warranted on a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 
5313 (1998).  

2.  A rating for residuals of a fragment wound of the left 
posterior thigh in excess of 10 percent is not warranted on a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.21, 4.40, 4.41, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 
5313 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims for increased ratings are plausible and thus "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992.  
38 U.S.C.A. § 5107(a) mandates a duty to assist in developing 
all pertinent evidence when a well grounded claim has been 
submitted.  

In the veteran's NOD he requested that he be afforded a VA 
rating examination and this was conducted in June 1997.  No 
other request for assistance has been made nor does any need 
for additional procedural or evidentiary assistance appeared 
to be needed.  Accordingly, it is the determination of the 
Board that the evidentiary record is sufficient both in scope 
and in depth for a fair, impartial, and fully informed 
appellate decision.  

Background

The service medical records are incomplete as to treatment 
for missile injuries of the posterior thighs but in February 
1969 the veteran complained of old wounds of the legs and an 
examination found scars over the posterior aspect of both 
legs for which he was given a Physical Profile limiting his 
duties for 60 days.  The examination for service discharge 
found scars over the posterior aspect of both thighs and in 
an adjunct medical history questionnaire it was noted that as 
to these wounds he had been treated at a field hospital and 
then in Japan, and had then been returned to the United 
States.  

Private clinical records from 1981 to 1983 reflect treatment 
for hypertension and diabetes mellitus.  On examination in 
September 1981 the veteran had several varicosities of the 
right thigh and right lower leg but no peripheral edema.  

On VA general medical examination in 1987 the veteran had a 
large surgical scar over the posterior aspect of the right 
thigh with marked deformity in that area.  There was a small 
surgical scar with marked deformity and several small scars, 
laterally, over the posterior left thigh.  His knee joints 
were normal with full range of motion and without effusion or 
tenderness.  Neurologically, there was marked anesthesia over 
the areas of scarring from prior surgery on the right and 
left thighs.  There was decreased sensation to pinprick and 
light touch, in a non-radicular pattern, from the right knee 
to his right foot.  His gait was normal and strength was 
grossly 5/5 in the lower extremities in the major extensor 
and flexor groups.  

At a prior January 1989 hearing the veteran testified that 
pushing and walking put a strain on his legs (page 1 of that 
transcript).  He testified that he had pain in his thighs and 
itching and numbness of the thigh scars (page 2).  The 
hearing officer described the scars as appearing to be scars 
of the left thigh from a through-and-through wound.  In the 
right upper thigh (in the posterior aspect) he had a rather 
enlarged and deformed scar that appeared to be 3 inches in 
diameter.  The scar was raised and there appeared to be some 
deformity of the skin around the scar (page 3).  

On VA examination in March 1989, the veteran complained of 
pain in both posterior thighs and numbness of the skin 
surrounding the scars, as well as occasional cramping of the 
lower extremities.  He denied loss of function of joint 
movement.  He also complained of dilated veins below the 
injury sites.  The examiner noted that the veteran was 
insulin dependent for treatment of diabetes mellitus.  

On examination the veteran had two areas of scarring on the 
left posterior thigh.  Laterally, there was an 8 by 2 
centimeter scar with evidence of prior suturing and loss of 
underlying muscle.  Medially, there was a 7.5 by 2.5 
centimeter scar with loss of muscle.  These were felt to 
represent a lateral entrance and medial exit wounds of a 
through-and-through missile injury involving the biceps 
femoris and semitendinous muscles.  Below these scars were 
venous varicosities extending posteriorly but in the distal 
portion of that lower extremity the varicosities extended 
around to the anterior and posterior aspects.  There was a 
"40" centimeter scar on the right posterior thigh which 
began in the mid-line and extended to the medial aspect in a 
tortuous manner.  This appeared to be from a tearing injury 
which had been sutured, with the injury occurring from the 
medial to the lateral aspect.  There was loss of muscle in 
what appeared to the biceps femoris and possibly the 
semitendinous muscle.  There were venous varicosities below 
this scarring extending down the posterior area of the calf 
and anteriorly in the area of the right ankle.  Dorsalis 
pedis and posterior tibial pulses were 1+ and there was no 
pitting edema of the lower extremities.  There was anesthesia 
to light touch and to pin prick over the scars but motor 
strength was 5/5 throughout and knee extension and flexion 
were 5/5.  He was able to walk without difficulty and had a 
normal gait.  Reflexes at the knees were 2+.  The diagnosis 
was residuals of a gunshot wound of the right and left 
posterior thighs with apparent involvement of the 
semitendinous and biceps femoris muscles, post-surgical 
repair and without loss of function except for anesthesia to 
light touch and pin prick of the overlying skin.  The 
diagnoses also included diabetes mellitus, requiring insulin.  

VA outpatient treatment (VAOPT) records of 1990 reflect that 
in May 1990 the veteran complained of decreased sensation to 
light touch in the lower extremities.  He reported that his 
feet were sore and swollen and reported having had some 
swelling of the feet since his inservice wounds.  The 
diagnoses included diabetes mellitus.  In June 1990 he had a 
trace of edema of the extremities.  He had moderate pain to 
palpation of the left sacroiliac joint and his gait was 
abnormal secondary to pain, requiring a cane as an aid in 
ambulation.  

During VA hospitalization in August and September 1991 it was 
noted that the veteran had diabetic peripheral neuritis and 
pedal edema most likely secondary to varicose veins with 
possibly Verapamil and nonsteroidal anti-inflammatory 
medication contributing to it.  

During VA hospitalization in June 1992 the veteran complained 
of multiple joint pain and it was noted that he had 
peripheral neuritis secondary to diabetes.  On examination 
motor strength was 5/5 and sensations as well as deep tendon 
reflexes were intact.  

Additional VAOPT records dated through 1993 reflect 
evaluation and treatment for diabetes and ocular disability.  

During VA hospitalization beginning in June 1996 it was noted 
that the veteran's past medical history included 
polyarthralgia.  Probable osteomyelitis of the left great toe 
prompted amputation of that digit.  An addendum to the 
discharge summary reflects diagnoses indicating that the 
veteran had had a right cerebrovascular accident with left-
sided hemiparesis without significant residual effect, 
peripheral vascular disease with gangrene of the left foot.  
Due to the gangrene of the left foot he underwent amputation 
of the left leg below-the-knee.  Thereafter, active range of 
motion of his left hip and left knee were within functional 
limits with good quadriceps and hamstring muscle strength and 
the right lower extremity was within functional limits with 
1+ pitting edema of the right distal leg and foot.  Sensory 
function of the right foot was mildly impaired.  

On VA examination in June 1997, the veteran complained of 
decreased sensation over both posterior thighs around the 
scars, as well as numbness, which had been present since the 
inservice injuries.  He had had a left below-the-knee 
amputation secondary to diabetes affecting his circulation in 
the left leg.  He used two canes to walk and complained of 
edema of the right lower extremity.  On examination there was 
decreased sensation over the posterior skin areas of both 
thighs, subjectively, in the areas of the scars.  There was 
edema of the right lower extremity.  The impression was scars 
of the right and left posterior thighs and a decrease in 
cutaneous sensation as evident by decreased light touch, 
subjectively.  

Law and Regulations

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  Separate Diagnostic Codes (DCs) 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  VA must consider all potentially applicable 
regulations and explain the reasons and bases for all 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 which require that each disability be viewed 
in relation to its entire recorded history, that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition, and that each disability be considered 
from the point of view of the veteran working or seeking 
work.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  In a 
claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Initially, the Board notes that during this appeal the 
regulations governing the evaluation of disability due to 
muscle injury were amended effective July 3, 1997.  When the 
governing law or regulations change during the course of an 
appeal, the most favorable version will be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VAOGCPREC 
11-97 at 1.  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.  Nevertheless, where 
compensation is awarded or increased "pursuant to any Act or 
administrative issue, the effective date of such an award or 
increase [] shall not be earlier than the effective date of 
the Act or administrative issue."  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998) (Haywood v. West, No. 97-25).  See 38 
U.S.C.A. § 5110(g) (West 1991).  This precludes the 
application of a later liberalizing law prior to the 
effective date thereof.  Accordingly, as this claim concerns 
a period of time prior to and the amendment of the 
regulations governing the evaluation of disability due to 
muscle injury, the amended regulations are not for 
application for the period prior to the effective date of the 
revised criteria, particularly since the regulatory 
amendments were not given retroactive effect.  

The varying levels of compensation assignable for differing 
levels of severity of muscle injury, contained in DCs 5301 
through 5323, remained essentially unchanged, with only some 
minor textual changes in descriptions of some muscles but not 
the ratings.  38 C.F.R. §§ 4.47 through 4.54 were removed and 
reserved.  38 C.F.R. §§ 4.55 (principles of combined ratings 
for muscle injuries) and 4.56 (evaluation of muscle injuries) 
were revised, and 38 C.F.R. § 4.72 was removed and reserved.  
While the principles of combined ratings for muscle injuries 
contained in 38 C.F.R. § 4.55 were changed, the change was 
merely organizational and provided for greater clarity in 
application of those principles. 

Because there was no substantive change in the rating 
criteria contained in the DCs nor in the application of the 
principles of combined ratings for muscle injuries, neither 
the version in effect prior to nor that in effect after July 
3, 1997 is more favorable.  Accordingly, under Karnas neither 
the old nor the new regulations and criteria are more 
favorable.  Further, in the October 1997 statement of the 
case (SOC) the RO applied the criteria in effect after July 
3, 1997 (just as the regulations in effect prior to July 3, 
1997 were applied in the March 1997 rating action appealed).  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993) (as to 
Board adjudication of a question not adjudicated by the RO).  

Under 38 C.F.R. § 4.55(b), the principles of combined ratings 
for muscle injuries, "[f]or rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions: [including] 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 through 
5318)."  Under 38 C.F.R. § 4.56(c) [formerly §§ 4.50 and 
4.54] the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement.  Under 38 C.F.R. § 4.56(b) [formerly § 4.72] a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  In 
determining the classification of the injury, the type of 
injury, history and complaints, and objective findings are 
considered.  The criteria for a moderate injury and for a 
moderately severe injury are set forth at 38 C.F.R. 
§ 4.56(d)(3) and 4.56(d)(4).  

Under § 4.56(d)(2), for moderate disability of muscles, the 
type of injury is frequently a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  Objective findings are the presence of small or 
linear entrance and exit scars, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Historically, the record should reflect a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

Under § 4.56(d)(3), for moderately severe disability of 
muscles, the type of injury is frequently a through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Historically, there should be 
evidence of prolonged treatment of the wound and a record of 
consistent complaint of cardinal signs and symptom of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings are entrance and 
exit scars indicating damage of involvement of one or more 
muscle groups and palpable loss of deep fascia or muscle, and 
impaired strength and endurance.  

The muscles of Muscle Group 13 include the posterior thigh 
group and the hamstring complex of 2-joint muscles.  These 
include the biceps femoris, semimembranosus, and the 
semitendinosus muscles.  The functions of these muscles are 
extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  A moderate injury to Muscle Group 13 warrants a 
10 percent evaluation.  A moderately severe injury warrants a 
30 percent evaluation.  

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991) the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) interpreted the then 38 C.F.R. 
§§ 4.56(b) (now § 4.56(d)(2)) and 4.72 (now § 4.56(a)) as 
providing that a through and through muscle wound is to be 
rated as at least of the moderate degree of injury for each 
muscle group injured.  In Beyrle v. Brown, 9 Vet. App. 377, 
385 (1996) it was held that this regulation appears to 
require "muscle damage" but specifies no minimum degree of 
damage in order for the injury to be of moderate degree.  
Thus, when there is a through and through wound, there is no 
requirement that the damage to a muscle group be moderate, or 
require any minimum degree of 'muscle damage,' in order for a 
moderate level of injury to be awarded.  Rather, there need 
only be at least some injury, of any degree.  "[O]nce a 
through-and-through muscle wound is found to contain 'muscle 
damage' the rating [for moderate] becomes automatic."  
Beryle, at 385.  

Analysis

The service medical records, even if incomplete, are not the 
primary clinical source for determining the present level of 
severity of the disabilities at issue.  Rather, it is the 
more contemporaneous medical records which serve this 
function.  Thus, the incompleteness of the service medical 
records with respect to the treatment rendered does not 
preclude an accurate determination of the current level of 
severity.  

In this case, the injuries were perforating wounds, i.e., 
through and through wounds of the posterior aspect of each 
thigh.  This is confirmed by the clinical descriptions of the 
entry and exit wound scars.  However, the clinical evidence 
does not reflect that there was an injury of more than one 
muscle group.  

With respect to the regulatory criteria as to the type of 
injuries, while the injuries were through-and-through each 
thigh, there is no evidence of significant explosive effect 
since there is a loss of only some underlying musculature nor 
is there evidence of prolonged infection, sloughing of soft 
parts or intermuscular scarring.  Rather, the scarring is 
superficial, involving only the skin.  As to his history of 
complaints, he has had one or more of the cardinal signs of 
muscle disability, particularly a lowered threshold of 
fatigue and pain.  Moreover, the record indicates that any 
"inability to keep up with work requirements" began after 
the veteran's post-service development of nonservice-
connected hypertension and diabetes mellitus. 

As to objective findings, the evidence demonstrates that no 
more than one muscle group of each thigh was effected, i.e., 
muscle group 13 and there is no impairment of muscle power or 
muscle tonus of that muscle in that muscle group.  There is 
also no clinical evidence that the missile injuries caused 
loss of power, weakness, impairment of coordination or 
uncertainty of movement.  

Under current 38 C.F.R. § 4.55(a) muscle injury ratings will 
not be combined with peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  Here the neurological impairment stemming from 
the missile injuries is limited to the area of the scars and 
does not cause any functional impairment.  

Although the evidence reflects that the veteran now has 
extensive sensory changes, consisting of decreased sensation 
below the scarring, this is affirmatively shown to be due to 
nonservice-connected diabetes mellitus.  Thus, no separate 
rating is possible for sensory changes of the veteran's lower 
extremities.  

The veteran has had circulatory or vascular changes 
consisting of varicosities of posterior thighs and lower legs 
(prior to left leg amputation).  However, no examiner or 
physician has opined or diagnosed any vascular disability or 
symptoms as being due to the missile injury which are first 
shown to have manifested many years after the missile 
injuries and after the development of diabetes mellitus.  
Indeed, the recent VA examiner stated that the left below-
the-knee amputation was due to circulatory changes as a 
result of nonservice-connected diabetes mellitus.  
Accordingly, the vascular disability may not be considered 
for rating purposes.  

Overall, the evidence does not establish that the missile 
injuries of the posterior aspect of the thighs have caused 
more than moderate impairment of either thigh.  

Extraschedular Entitlement

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual nature for an extraschedular evaluation because there 
has been no showing that frequent periods of hospitalization 
have been necessitated, or which otherwise "render[s] 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  Hence, RO referral of 
the case for extraschedular rating, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the 
evidence is against the claims and, thus, there is no doubt 
to be resolved in favor of the veteran.  

ORDER

An increased rating for residuals of a gunshot wound of the 
right posterior thigh is denied. 

An increased rating for residuals of a gunshot wound of the 
left posterior thigh is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

